Case 1:19-cr-00140-RBJ Document 83 Filed 05/11/20 USDC Colorado Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO
                                 JUDGE R. BROOKE JACKSON


Civil Action:          19-cr-00140-RBJ                        Date: May 11, 2020
Courtroom Deputy:      Julie Dynes                            Court Reporter: Sarah Mitchell
Interpreter:           N/A                                    Probation: Meaghan Mills via video

                 Parties                                                   Counsel

 UNITED STATES OF AMERICA                                            Gregory Holloway

                           Plaintiff

 v.

 2. RYAN MEDHURST                                                        Brian Leedy
                Defendant


                                       COURTROOM MINUTES


CHANGE OF PLEA HEARING/IMMEDIATE SENTENCING

Court in session: 9:04 a.m.

Appearances of counsel via video conference.

Defendant is present on bond via video conference.

The Plea Agreement (Court Exhibit 1) and Defendant’s Statement in Advance of Plea of Guilty
(Court Exhibit 2) previously tendered to the Court.

Defendant is sworn.

Defendant's right to trial by jury and other constitutional rights explained.

Factual basis for the plea stated.

Defendant advised of maximum penalties, sentencing guidelines and limited appeal rights.

Defendant enters plea of guilty to Count 1 of the Information pursuant to the plea agreement.
Case 1:19-cr-00140-RBJ Document 83 Filed 05/11/20 USDC Colorado Page 2 of 2




The Court finds that the defendant has knowingly, intelligently, and voluntarily entered a plea of
guilty.

ORDERED: The plea of guilty to Count 1 of the Infromation entered by the defendant is
         accepted, the defendant is found guilty of the crime charged in Count 1 of the
         Information.

The Court proceeds to immediate sentencing.

Argument given on sentencing.

ORDERED: Defendant shall serve a term of Probation for 5 years as to Count One of the
         Information, terms and conditions as outlined on the record including $25.00 to
         Crime Victim Fund (Special Assessment fee), to be paid immediately.

Defendant is advised of his right to appeal.

Court in Recess: 9:24 a.m.            Hearing concluded.            Total time in Court: 00:20
